COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-00889-CV
Style:                   Ronke Olley and Jeff Olley v. Driftwood Hospitality Mgt II LLC,
                         Manager of Hyatt House Houston/Energy Corridor, Texas
Date motion filed*:      February 29, 2016
Type of motion:          Third Unopposed Motion for Extension of Time to File Brief
Parties filing motion:   Pro Se Appellants
Document to be filed:    Appellants’ Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                December 14, 2015
       Number of extensions granted:          2         Current Due Date: March 1, 2016
       Date Requested:                   April 18, 2016

Ordered that motion is:
       Granted
          If document is to be filed, document due: April 18, 2016.
           No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellants’ third unopposed motion for an extension of time to file appellants’ brief,
       because they need more time to reach a settlement, is granted until April 18, 2016,
       but appellants are warned that no further extensions will be granted given the length
       of the prior extensions sought and granted. See TEX. R. APP. P. 10.5(b)(1)(B), 38.6(d).

Judge’s signature: /s/ Laura C. Higley
                    Acting individually

Date: March 3, 2016




November 7, 2008 Revision